            Case 2:19-cv-00048-NDF Document 135 Filed 10/14/20 Page 1 of 6




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
P.O. Box 635
Bozeman, MT 59771
T: 406.530.9119
F: 406.794.0750
adam@granitepeaklaw.com
gregory@granitepeaklaw.com
Attorneys for Defendant Medport, LLC
Limited Scope Attorneys for Defendant Schneider

                           IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                             Cause No. 19-CV-48-F

Plaintiff                                             Hon. Nancy D. Freudenthal

v.


JOHN H. SCHNEIDER and MEDPORT, LLC,
Defendants                                            DEFENDANTS’ MOTION FOR ENTRY
                                                      OF FINAL JUDGMENT ON
                                                      PLAINTIFF’S CLAIMS PURSUANT TO
                                                      FEDERAL RULE OF CIVIL
                                                      PROCEDURE 54(b)



        COMES NOW Defendants MEDPORT, LLC and John H. Schneider, by and through their

counsel at Granite Peak Law, PLLC, hereby move this Court for entry of final judgment on Plaintiff’s

Claims pursuant to Federal Rule of Civil Procedure 54(b). Because there is no just reason for delay

of entry of final judgment on Plaintiff’s claims, Defendants move the Court for entry of final

judgment pursuant to Rule 54(b). Defendants rely upon the Memorandum of Points and Authorities

below, the pleadings on file in this action, and such additional matters that the Court may entertain.

     Memorandum In Support of Motion for Entry of Final Judgment Pursuant to Rule 54(b)

                                           A. BACKGROUND
         Case 2:19-cv-00048-NDF Document 135 Filed 10/14/20 Page 2 of 6




        Plaintiff Biles brought claims against Defendants for breach of contract, intentional

infliction of emotional distress, joint enterprise, and injunctive relief. ECF 1.

        On June 18, 2020, the Court granted Plaintiff Biles’ motion for partial summary judgment

(ECF 92), finding that Defendant Schneider had violated the confidentiality clause of the Settlement

Agreement by posting the Bonner-Stinson Interviews, awarding liquidated damages to Plaintiff of

$250,000.00, and issuing a permanent injunction prohibiting Schneider and Medport from further

disseminating or publicizing confidential information about Biles.

        On August 6, 2020, Plaintiff Biles filed a second motion for partial summary judgment,

seeking to hold Defendant Medport jointly liable for the award of liquidated damages for breach of

the confidentiality clause, and to enjoin Defendants from breaching the non-disparagement clause

of the Settlement Agreement. The Court granted Biles’ second motion. ECF 120.

                                           B. LEGAL STANDARD

        Fed. R. Civ. P. 54(b) provides that a district court may enter final judgment on a single

claim in an action with multiple claims “if the court expressly determines that there is no just

reason for delay.” As explained below, the Court’s summary judgment orders satisfy Rule 54(b)’s

requirements, and there is no just reason to delay appellate review. Accordingly, Defendants

respectfully request entry of final judgment pursuant to Rule 54(b) as to Plaintiff’s claims for

breach of contract and award of liquidated damages.

                                               C. DISCUSSION

    1. Entry of Final Judgment under Rule 54(b) Is Warranted Because the Court’s

        Adjudication of Plaintiff’s Breach of Contract Claim Against Defendants Schneider and

        Medport is Final.

        When deciding to enter judgment under 54(b), “[a] district court must first determine that

it is dealing with a ‘final judgment.’ It must be a ‘judgment’ in the sense that it is a decision upon a

cognizable claim for relief, and it must be ‘final’ in the sense that it is ‘an ultimate disposition of


                                               Page 2 of 6
         Case 2:19-cv-00048-NDF Document 135 Filed 10/14/20 Page 3 of 6




an individual claim entered in the course of a multiple claims action.’” Curtiss-Wright Corp. v. Gen.

Elec. Co., 446 U.S. 1, 7 (1980) (citation omitted).

        The Court’s summary judgment orders are a final adjudication of Plaintiff’s breach of

contract claims against Defendants Schneider and Medport. The Court granted summary

judgment to Plaintiff on both of their motions for partial summary judgment, thus eliminating

their first claim for relief and leaving Plaintiff’s other two claims — including for intentional

infliction of emotional distress (“IIED”) and joint enterprise — intact.

        Plaintiff Biles’ remaining claim for IIED is separate and distinct from the claims and

defenses at issue in the Court’s summary judgment orders, and hence Plaintiff’s breach of contract

claim is appropriate for entry of final judgment under Rule 54(b). Plaintiff’s IIED claim would

center on factual questions for a jury, i.e. whether Defendant Schneider acted in an extreme and

outrageous manner. This determination by a jury, if it was appropriate for appeal, would not result

in the appellate court deciding the same issue twice, as the factual and legal bases established by

this court in its orders on Plaintiff’s breach of contract claim are wholly distinct and independent

from the resolution of Plaintiff’s IIED claim. Moreover, with Plaintiff moving to dismiss their

IIED claim (ECF 133), which Defendants do not oppose, and should this court grant their motion

to dismiss with prejudice, then this claim would be final. Thus, under Rule 54(b), Plaintiff’s IIED

claim would receive its “ultimate disposition,” allowing an appeal on the breach of contract claims.

        Moreover, Plaintiff’s third claim for “joint enterprise” is wholly duplicative of Plaintiff’s

breach of contract claim against Defendants Schneider and Medport. As stated by the Wyoming

Supreme Court in Endresen v. Allen, 574 P.2d 1219,1226 (Wyo. 1978):

        "Joint enterprise as a legal concept is not a status created by law; it is a contractual
        relationship of mutual agency employed to represent merely a unity between persons
        in the pursuit of a common purpose, as a result of which the negligence of one
        participant may be imputed to another. * * *" 46 Am.Jur.2d, Joint Ventures § 5, p.
        27.



                                               Page 3 of 6
         Case 2:19-cv-00048-NDF Document 135 Filed 10/14/20 Page 4 of 6




        A joint enterprise theory contemplates an agreement to carry out a common purpose, with

a pecuniary interest in that purpose, and an equal right to a voice in the direction of the

enterprise. Holliday v. Bannister, 741 P.2d 89, FN1 (Wyo. 1987). Plaintiff’s adjudication of their

breach of contract claim against Medport was predicated on the theory that Medport was an

“affiliate” or “surrogate” of Schneider LP and John Schneider under the Settlement Agreement.

Thus, Plaintiff’s joint enterprise theory would cover no new factual ground for appeal because

Medport was found to be liable under the Settlement Agreement, and thus an alternative theory of

liability based on a “contractual relationship of mutual agency” would result in duplicative

damages since liquidated damages were already awarded against Medport. Further, the elements of

this claim appear to be based on establishing liability against one defendant when another

defendant was negligent, which could then be imputed to the first defendant. Here, Plaintiff has

not advanced any negligence theory of liability, and thus joint enterprise is inapplicable in these

circumstances.

   2. There Is No Just Reason to Delay Entry of Final Judgment.

        Entry of judgment under Rule 54(b) is also appropriate because Plaintiff’s sole remaining

claim for joint enterprise has no longer been advanced against Mrs. Schneider, and thus there is

no just reason to proceed with this claim to trial when Mrs. Schneider was dismissed from this case

before being served. Further, it is unlikely the appellate court would have to decide the same issues

more than once even if there were subsequent appeals, because if the joint enterprise theory were

to be litigated further, any decision by this Court would rest on legal grounds. Accordingly, a

subsequent appeal would not result in the appellate court deciding the same issues more than

once.




                                              Page 4 of 6
         Case 2:19-cv-00048-NDF Document 135 Filed 10/14/20 Page 5 of 6




       Further, Rule 54(b) certification at this time would promote the efficient resolution of this

case because Defendants believe there are no remaining claims at issue and appellate jurisdiction is

now proper under 28 U.S.C. § 1291.



Respectfully submitted this 13th day of October, 2020.

                                                      /s/ Gregory G. Costanza, Esq.

                                                      WY 7-5257
                                                      Granite Peak Law, PLLC
                                                      201 W. Madison Ave
                                                      Suite 450
                                                      Belgrade, MT 59714
                                                      O: 406.586.0576




                                             Page 5 of 6
         Case 2:19-cv-00048-NDF Document 135 Filed 10/14/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

I hereby certify that on the 13th day of October, 2020, a copy of the foregoing document was served

on the following persons via CM/ECF:

Anna Reeses Olson #6-3692
Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.com
Attorneys for Counter-Defendant
Jimmy Biles

R. Daniel Fleck
M. Kristeen Hand
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles




                                            Page 6 of 6
